Citation Nr: 0417398	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative hammertoe deformity of the second toe of the 
left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 until August 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee in which the ratings assigned for hammertoe 
deformity and pseudofolliculitis barbae were each increased 
to10 percent disabling and eligibility to nonservice-
connected pension was denied.

By a decision entered in January 2004, the Board granted a 20 
percent rating for the service-connected hammertoe deformity 
and remanded the claim for an increased rating for 
pseudofolliculitis barbae for further development.  The Board 
upheld the denial of the claim for eligibility for 
nonservice-connected pension benefits.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2004, the veteran's representative and the VA Office of 
General Counsel filed a joint motion to partially vacate the 
prior Board determination and stay proceedings on the basis 
that the Board did not provide an adequate statement of 
reasons and bases for its determination, and failed to 
adequately address whether VA complied with it duties under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  By Order dated in May 
2004, the Court granted the joint motion, and the part of the 
Board's January 2004 decision which denied a rating in excess 
of 20 percent for the hammertoe deformity was vacated.  The 
case was remanded to the Board for further action in 
accordance with Court's mandate

The Board notes that in a statement to the RO dated in 
December 2002, the veteran appears to raise the issue of an 
earlier effective date for increased ratings.  This matter is 
not properly before the Board for appellate review at this 
time and is referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The previously referenced joint motion for remand pointed out 
that the Board decision of January 2004 did not adequately 
articulate the reasons or bases to deny more than a 20 
percent rating for hammertoe deformity, or support its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
appellant's claim pursuant to 38 U.S.C.A. § 5103(a) as 
amended by the Veteran's Claims Assistance Act of 2000 
(VCAA).  It was also found that the veteran was not properly 
apprised of the allocation of the burden of producing 
evidence; that is, which evidence VA will obtain and which 
evidence the veteran must provide in support of his claim, 
and failed to discuss whether documents referenced in the 
decision actually satisfied the statutory notice requirements 
in accordance with the Court's holding in Quartuccio v. 
Principi, 16 Vets. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant 
and his representative a letter 
explaining the VCAA, to include the 
duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if 
any, information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
appellant and his representative of 
which portion of the evidence is to be 
provided by the claimant, and which 
part, if any, the RO will attempt to 
obtain on her behalf.  The RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), with emphasis on the 
specific provisions referenced above, 
and any other applicable legal 
precedent.

2.  Thereafter, if otherwise in order, 
the RO should readjudicate the veteran's 
claim of entitlement to a rating in 
excess of 20 percent for the service-
connected hammertoe deformity based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the RO must 
provide an appropriate supplemental 
statement of the case to the veteran and 
his representative.  They should then be 
afforded a reasonable period in which to 
respond before the record is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




